Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


3.	Claim(s) 1-4, 7-11, 14-18 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bai et al. (WO 2019/192397).
Claims 1, 8 and 15, Bai discloses an apparatus and  a method for predictive overlap-aware optical character recognition in relation to an input text image [see Abstract], comprising:
processing, by one or more processors, the input text image using a deep character
overlap detection machine learning model in order to generate a character map for the input text
image, an overlap map for the input text image, and an affinity map for the input text image [(1.2.1) constructing an end-to-end identification network model of an arbitrary shape scene text, wherein the identification network model is composed of a feature pyramid structure network, a region extraction network, a fast region classification regression branch network, and a segmentation branch network; wherein the feature the pyramid structure network is shown in Figure 3. Based on the ResNet-50 deep convolutional neural network, it consists of adding a bottom-up connection, a top-down connection and a horizontal connection for inputting standard data. The features of different resolutions are extracted from the set image; the extracted features of different scales are input into the region extraction network to obtain candidate text regions. After the region of interest is aligned, a fixed-scale candidate text region is obtained and input into the fast region classification respectively. Regression branch and segmentation branch network; input the candidate text region with resolution of 7×7 extracted by the region extraction network into the fast region classification regression network, and provide more accurate candidates by predicting the probability that the input candidate text region is a positive sample by the classification branch prediction Text area, calculate candidate text area by regression branch The position of the candidate text area is adjusted relative to the offset of the real text area; the split branch network is as shown in FIG. 4, consisting of four convolution layers Conv1, Conv2, Conv3, Conv4, a deconvolution layer DeConv and a final The convolution layer Conv5 is composed, and the candidate text region with the resolution of 16×64 extracted by the region extraction network is input into the segmentation branch, and the convolution and deconvolution operations are used to finally generate 38 target segmentation layers with a resolution of 32×128. It includes a global text instance segmentation layer for predicting the specific position of the text region, and a 36-character segmentation layer and a 1-character background segmentation layer to obtain a predicted character sequence by a pixel voting algorithm]; 
generating, by the one or more processors, an overlap-aware word boundary recognition output based at least in part on the character map, the overlap map, and the affinity map, wherein: (i) the overlap-aware word boundary recognition output describes one or more inferred word regions of the input text image, and (ii) the overlap-aware word boundary recognition output is determined by performing one or more image-wise arithmetic operations across the character map, the overlap map, and the affinity map [(1.2.2) generating a horizontal initial bounding box on the original map according to the labeled standard training data set and feature map, and generating a training label for the area extraction network, the fast area classification regression branch network, and the split branch network module in the identified network model : For the labeled standard training data set Itr, the input picture real label contains the polygon P={p .sub.1 , p .sub.2 ... p .sub.m } representing the text area and the character label C={c .sub.1 =( Cc .sub.1 , cl .sub.1 ), c .sub.2 = (cc .sub.2 , cl .sub.2 ), ..., c .sub.n = (cc .sub.n , cl .sub.n )}, for the input picture Itr .sub.i , where P .sub.i is the text area of the picture Itr .sub.i The polygon bounding box, p .sub.ij =(x .sub.ij , y .sub.ij ) is the coordinate of the jth vertex of the polygon P .sub.i , m represents the number of the polygon text labeling boxes, and cc .sub.k and cl .sub.k are the categories of the kth character in the text, respectively. Position, in the present invention, C is not necessary for all training samples. For the given standard data set Itr, first convert the polygon P={p .sub.1 , p .sub.2 ... p .sub.m } in the data set label into the minimum horizontal rectangular bounding box of the polygon text label box, with the center point of the rectangle (x, y) and the height h and the width w to represent the rectangular bounding box G .sub.d (x, y, h, w); for the region extraction network, the bounding box G .sub.d (x, y, h, w) according to the labeling data set Each pixel on each feature map in the feature map to be extracted outputted by the feature pyramid corresponds to the original image, and a plurality of initial bounding boxes are generated according to the candidate text region predicted by the region extraction network, and the initial bounding box Q .sub.0 is calculated relative to the label The positional offset and the category of the label bounding box G .sub.d of the data set. When the Jaccard coefficients of all the label bounding boxes G .sub.d and the initial bounding box Q .sub.0 are less than 0.5, the initial bounding box Q .sub.0 is marked as a negative class. The text, the category label P .sub.rpn takes a value of 0; otherwise, there is at least one label enclosing box G .sub.d and Q .sub.0 with a Jaccard coefficient of not less than 0.5, Q .sub.0 is marked as a positive type text, and the category label P .sub.rpn takes a value of 1, And relative to the label box with the largest Jaccard coefficient Position shift amount, the following formula]; and
performing, by the one or more processors, one or more prediction-based actions based at
least in part on the overlap-aware word boundary recognition output [see abstract].
Claims 2, 9 and 16,  Bai discloses the character map comprises a plurality of character regions depicted by the input text image [see (1.2.1) and (1.2.2)].
Claims 3, 10 and 17, Bai discloses the overlap map comprises one or more character overlap regions depicted by the input text image [see (1.2.1) and (1.2.2)].
Claims 4, 11 and 18, Bai discloses the affinity map comprises one or more character bridge regions depicted by the input text image [(see (1.2.1) and (1.2.2)].
Claims 7, 14 and 20, Bai discloses the deep character overlap detection machine learning model is a multi-output image segmentation machined learning model [(1) Train the end-to-end identification network model of any shape scene text, including the following sub-steps. (1.2) According to (1.1) the standard training data set with annotation, calculate the training label, and design the loss function, use the reverse conduction method to train the end-to-end identification network of the scene text of arbitrary shape, and obtain the end-to-end identification network of the scene text of arbitrary shape. Model; specifically includes the following substeps].

4.	Claims 5-6, 12-13 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	The prior art of record does not teach or suggest the claimed limitations.

5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DENNIS CHOW whose telephone number is (571)272-7767. The examiner can normally be reached Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ke Xiao can be reached on (571) 272-7776. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DOON Y CHOW/Primary Examiner, Art Unit 2627